Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 1 of 11 PageID #: 1640



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------X
 NISSAN MOTOR ACCEPTANCE CORPORATION,

                         Plaintiff,
                                                      MEMORANDUM & ORDER
             -against-                                16-CV-7028(JS)(ARL)

 FIVE TOWNS NISSAN, LLC,
 SHMUEL WOLF, NEIL BARBAGALLO,
 and ALEX KORCHMAR,

                     Defendants.
 -----------------------------------X
 APPEARANCES
 For Plaintiff:      Richard A. Braden, Esq.
                     Goldberg Segalla LLP
                     711 Third Avenue, Suite 1900
                     New York, New York 10017

                         Louis Arnold Russo, Esq.
                         Russo Law LLC
                         276 Fifth Avenue, Suite 704
                         New York, New York 10001

 For Defendant
 Shmuel Wolf:            Annie P. Kubic, Esq.
                         Philip Joseph Campisi, Jr., Esq.
                         Westerman Bail Ederer Miller Zucker &
                         Sharfstein, LLP
                         1201 RXR Plaza
                         Uniondale, New York 10601

 SEYBERT, District Judge:

             Currently before the Court is Plaintiff Nissan Motor

 Acceptance Corporation’s (“Plaintiff”) motion for reconsideration

 of the Memorandum & Order, dated May 29, 2020, denying Plaintiff’s

 motion for summary judgment.        (“Order,” ECF No. 83; Mot., ECF No.

 84; Pl. Br., ECF No. 84-1; Def. Opp., ECF No. 87; Pl. Reply, ECF

 No. 88.)    For the reasons that follow, the motion is DENIED.
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 2 of 11 PageID #: 1641



                                       BACKGROUND

               The    Court    presumes    familiarity     with    the    facts     and

 procedural history of his case and recites only those necessary to

 adjudicate the pending motion.                 (See Order at 2-16); see also

 Nissan Motor Acceptance Corp. v. Five Towns Nissan, LLC, No. 16-

 CV-7028, 2018 WL 895533, at *1-*2 (E.D.N.Y. Feb. 14, 2018).

 I.    Facts

               In    brief,    Plaintiff    initiated      this    action    against

 defendant Shmuel Wolf (“Defendant”)1 asserting claims for (1)

 breach of continuing guaranties (Count I) and (2) attorneys’ fees,

 costs, and expenses (Count II), among others.                       Specifically,

 Plaintiff entered into two separate Automotive Wholesale Financing

 and Security Agreements with Five Towns Nissan, LLC (the “Nissan

 Dealership”)        and    Five   Towns   Automotive,      LLC    (the   “Chrysler

 Dealership,”        and    together     with    the    Nissan    Dealership,       the

 “Dealerships”).           In connection with these agreements, Defendant

 purportedly        executed   certain     guaranty     agreements   in     favor   of

 Plaintiff for all “obligations and liabilities” incurred by the

 Dealerships (the “Guaranty Agreements”).               The parties subsequently

 entered into additional agreements.                   Defendant admits that he

 entered into the Nissan Guaranty Agreement but denies entering

 into any other agreement.


 1 As discussed in prior orders, Shmuel Wolf is the sole remaining
 defendant.
                                           2
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 3 of 11 PageID #: 1642



              The Dealerships defaulted on their payment obligations

 and Plaintiff initiated a “Replevin Action” against Defendant,

 among others.      See Replevin Action, No. 14-CV-5144 (E.D.N.Y. 2014)

 (Wexler, J.).       During the pendency of the Replevin Action, co-

 defendant Alex Korchmar (“Korchmar”), in his individual capacity,

 and the Dealerships, by Defendant, executed a Promissory Note under

 which they promised to pay Plaintiff $2,830,797.00 in monthly

 installments.      (Promissory Note, ECF No. 76-13.)        The Promissory

 Note was secured by an Affidavit of Confession of Judgment, signed

 by Korchmar, in his individual capacity, and the Dealerships, by

 Defendant.     (Confession of J., ECF No. 76-14, ¶ 5.)            Defendant

 admits that he signed the Promissory Note and the Affidavit of

 Confession of Judgment on behalf of the Dealerships as their

 “Operations Manager/Member,” but maintains that he did not “agree

 to confess to any judgment and/or Note or other payment obligations

 to [Plaintiff], individually.”         (Def. 56.1 Stmt., ECF No. 81, ¶

 24; Wolf Decl., ECF No. 79, ¶ 39.)

              The Affidavit of Confession of Judgment provides that

 the Dealerships and Korchmar “jointly and severally confess[ed]

 judgment     and   authoriz[ed]    the    entry   thereof    against    [the

 Dealerships and Korchmar] in the same of $2,830,797.00 or for such

 lesser amount as may be due pursuant to the terms of certain

 Promissory Note they executed in favor of plaintiff in January

 2015.” (Id. ¶ 5.) Korchmar and the Dealerships defaulted on their

                                       3
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 4 of 11 PageID #: 1643



 obligations    under    the   Promissory       Note     and   on   July 21, 2015,

 Plaintiff entered the Affidavit of Confession of Judgment to

 recover $1,848,128.54 (the “Judgment”).                 (Judgment, ECF No. 76-

 15.)

             Defendant    submitted      a   December 12, 2014        email   chain

 outlining “Final [ ] Conditions for Closing,” wherein Plaintiff

 listed    certain   conditions       required     “to    release    its   security

 interest to the extent of any collateral sold” by the Dealerships

 (the “December 12 Email”).          (Dec. 12, 2014 Email, ECF No. 79-9, at

 1.)     In the email, Plaintiff required, among other things, the

 execution of the Promissory Note and Confession of Judgment, with

 “all payments to be credited in the following order: (1) first, to

 the [Nissan Dealership] floor plan deficiency, (2) second, to the

 Overpayment amount, (3) third, to the [Chrysler Dealership] floor

 plan deficiency, and (4) finally, to the unpaid Capital Loan (Loan

 #     3476-20001)   amount     as     listed      in    [Plaintiff’s]      closing

 statement.”    (Dec. 12, 2014 Email at 1, ¶ 4.)               Per the email, the

 parties    purportedly   agreed      that   the    Promissory      Note   and   the

 Confession of Judgment would “not reference [Defendant] in his

 individual capacity.”         (Id. at 1, ¶ 4.)          The email also states

 that Plaintiff required “written acknowledgment by Guarantors

 that, by releasing its security interest, [Plaintiff] is not

 waiving or discharging any rights I may have to enforce the

 Guaranty Agreements with respect to any post-closing deficiencies

                                         4
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 5 of 11 PageID #: 1644



 or breaches.” (Id. at 1, ¶ 5.) Neither party submitted additional

 details surrounding the “Conditions for Closing” and whether the

 terms were accepted, denied, or modified.

 II.   The Court’s Summary Judgment Order

              On September 30, 2019, Plaintiff moved this Court for

 summary judgment arguing that Defendant is personally liable for

 the Judgment under the various Guaranty Agreements.            (Pl. Summ. J.

 Br., ECF No. 76-1, at 8, 13-14.)        On May 29, 2020, the Court denied

 the motion finding “an issue of material fact exists as to whether

 the parties intended for Defendant to maintain responsibility for

 the Nissan Dealership’s obligations through the negotiation of the

 Promissory    Note   secured    by    the   Affidavit   and   Confession    of

 Judgment.”     (Order at 19.)        The Court recognized that the “the

 Nissan Guaranty contains an ‘advance consent to modifications’

 clause, which is valid and enforceable under New York Law,”

 however, various case-specific considerations counseled against

 summary judgment because “an issue exists as to whether the parties

 entered into ‘a new enforceable obligation that superseded the

 Plaintiff’s    rights   under   the    past’   agreements     and   discharged

 Defendant’s obligations under any guaranty.”                (Id. at 23-24.)

 “Important in this analysis” was the December 12 Email that

 Plaintiff argued was “unauthenticated” and inadmissible under

 Federal Rule of Civil Procedure 37(c)(1)          (Id. at 20-21 & n.9; Pl.

 Summ. J. Reply, ECF No. 82, at 2-4.)              Nonetheless, the Court

                                        5
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 6 of 11 PageID #: 1645



 considered the December 12 Email because “Defendant may be able to

 authenticate it at trial and because Defendant disclosed it on

 February 28, 2019 as an exhibit in its Rule 56.1 Statement.”              (Id.

 at 21 n.9 (citations omitted).)

                                   ANALYSIS
 I.    Legal Standards

             “A motion for reconsideration should be granted only

 when the [movant] identifies an ‘intervening change of controlling

 law, the availability of new evidence, or the need to correct a

 clear error or prevent manifest injustice.’”             Kolel Beth Yechiel

 Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99,

 104 (2d Cir. 2013) (quoting Virgin Atl. Airways, Ltd. v. Nat’l

 Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).            A motion for

 reconsideration is “not a vehicle for relitigating old issues,

 presenting the case under new theories, securing a rehearing on

 the merits, or otherwise taking a second bite at the apple.”

 Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52

 (2d Cir. 2012) (quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136,

 144 (2d Cir. 1998)) (internal quotation marks omitted).              Indeed,

 “[i]t is black letter law that a motion for reconsideration may

 not   be   used   to   advance   new   facts,   issues   or   arguments    not

 previously presented to the Court[.]”           Nat’l Union Fire Ins. Co.

 of Pittsburg, PA v. Las Vegas Prof’l Football Ltd. P’ship, 409 F.

 App’x 401, 403 (2d Cir. 2010) (summary order) (internal quotation


                                        6
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 7 of 11 PageID #: 1646



 marks and citations omitted).             The standard for granting a motion

 for reconsideration is “strict, and reconsideration will generally

 be    denied    unless    the    moving   party    can   point     to   controlling

 decisions or data that the court overlooked.”                  Analytical Surveys,

 684 F.3d at 52 (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255,

 257 (2d Cir. 1995)).

 II.    Discussion

                Plaintiff’s motion for reconsideration fails because it

 advances “arguments of the kind strictly outside the realm of

 reconsideration; namely, rehashing arguments previously made and

 ‘relitigat[ing] . . . issue[s] already decided.’”                       Heredia v.

 Americare, Inc., No. 17-CV-6219, 2020 WL 4748295, at *1 (S.D.N.Y.

 Aug. 17, 2020) (quoting Shrader, 70 F.3d at 257) (alterations in

 original).

                First,    Plaintiff    argues      that   the    Court    overlooked

 “controlling decisions which reflect that, under New York law, a

 guarantor to a loan agreement may consent to modifications to the

 initial underlying loan terms (and commit to the guaranty of future

 obligations of the principal, among other things) in advance, and

 that such written consent is valid and enforceable.”                    (Pl. Br. at

 5; id. at 3-5; Pl. Reply at 4.)                The Court did not overlook any

 controlling      law     and    explicitly     recognized      that   “[t]o   obtain

 summary judgment to enforce a written guaranty, all that the

 creditor need prove is an absolute and unconditional guaranty, the

                                            7
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 8 of 11 PageID #: 1647



 underlying debt, and the guarantor’s failure to perform under the

 guaranty.”      (Order at 18 (internal quotation marks and citation

 omitted)); see also Davimos v. Halle, 826 N.Y.S.2d 61, 62 (N.Y.

 App. Div. 1st Dep’t 2006) (citation omitted).               The Court also

 acknowledged that the Nissan Guaranty was undoubtedly “continuous”

 and contained “an ‘advance consent to modifications’ clause which

 is valid and enforceable under New York Law.”           (Order at 18, 23.)

               But the Court’s summary judgment determination did not

 solely turn on whether the Guaranty Agreements were continuous and

 absolute because a threshold issue of fact existed as to whether

 the parties “entered into ‘a new enforceable obligation that

 superseded the Plaintiff’s rights under the past’ agreements and

 discharged Defendant’s obligations under any guaranty.”            (Order at

 24 (citations omitted).)         As stated in the Order, Plaintiff seeks

 to hold Defendant liable for the outstanding amount due under the

 Promissory Note through the Guaranty Agreements.            Thus, the Court

 looked to the Promissory Note, as urged by Plaintiff, and observed

 that Defendant is not listed as a guarantor in his individual

 capacity.      (Order at 23.)       The Court then reviewed the record

 evidence and could not decide as a matter of law whether the

 parties executed a new agreement (the Promissory Note and Judgment)

 that   discharged    their   obligations    under   prior    agreements    or

 whether the parties modified the existing agreements without any

 intent   to    discharge   the    obligations   under   prior   agreements,

                                        8
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 9 of 11 PageID #: 1648



 including the Guaranty Agreements.         Nothing in Plaintiff’s motion

 for reconsideration changes this determination.                Davimos, 826

 N.Y.S.2d    at   62–63    (stating    that    “the   various    guaranties,

 promissory notes and loan agreements in the record undermine,

 rather than support, plaintiff’s claim that, read together, they

 create a binding obligation on defendant.            Rather than elucidate

 plaintiff’s claim, the documents obscure it, creating factual

 issues”).     On this basis, Plaintiff’s reconsideration motion must

 be denied.2

             Second,   Plaintiff    contends   that    the   Court   erred   in

 considering the December 12 Email because (1) the Promissory Note

 is “unambiguous” and extrinsic evidence is therefore inadmissible

 (Pl. Br. at 6-8); and (2) the Promissory Note’s release language

 “nullified” any “alleged prior agreement(s) purportedly giving

 rise to obligation(s) that [Plaintiff] may have owed to the Nissan


 2 Plaintiff argues that “[t]he fact the Wolf did not execute the
 Promissory Note in his individual capacity does nothing under New
 York law to negate or otherwise impact the enforceability of the
 Nissan Guaranty Agreement absent evidence of a written revocation
 of that guaranty by Wolf prior to execution of the Promissory Note,
 which the record reflects never occurred.”       (Pl. Reply at 4.)
 However, the December 12 Email, the evidence Plaintiff asks this
 Court to ignore (Pl. Br. at 6-8), indicates that Plaintiff required
 “written acknowledgment by Guarantors that, by releasing its
 security interest, [Plaintiff] is not waiving or discharging any
 rights that it may have to enforce the Guaranty Agreements with
 respect to any post-closing deficiencies or breaches.” (Dec. 12,
 2014 Email, ECF No. 79-9, at 1, ¶ 5.) Neither party submitted any
 additional details to confirm that Defendant provided written
 acknowledgment of his obligations under the various Guaranty
 Agreements.
                                       9
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 10 of 11 PageID #: 1649



 Dealership” (Pl. Br. at 6).               Plaintiff did not advance these

 arguments in its summary judgment motion and the Court declines to

 consider them here.         See Yang v. Mic Network, Inc., No. 18-CV-

 7628, 2020 WL 6562403, at *2 (S.D.N.Y. Nov. 9, 2020).

                Even if these arguments were properly before the Court,

 they still fail.         There is no real dispute that “the Promissory

 Note unambiguously and unconditionally provides that that Nissan

 Dealership,”      the    Chrysler   Dealership,        and     Korchmar      (and      not

 Defendant)      are   “jointly    and     severally     liable    for       all    unpaid

 principal and interest upon any default.”                 (Pl. Br. at 8.)              Yet,

 Plaintiff       argues   the     Nissan     Dealership’s        guaranty          of    the

 Promissory Note triggers Defendant’s obligations to the Nissan

 Dealership under the relevant Guaranty Agreements.                     The plain and

 unambiguous terms of the Promissory Note do not reference Defendant

 as a person liable for the Dealerships’ default thereunder nor do

 the terms reference the Guaranty Agreements.                      The Court thus

 reviewed    the    evidence,     including       the   December        12   Email,       to

 determine whether Defendant’s obligations to the Nissan Dealership

 under    the    Guaranty    Agreements         extended   to     the    Dealerships’

 liabilities under the Promissory Note.                 Through this review, the

 Court determined material issues of fact exist as to whether the

 parties intended for Defendant to remain liable for the Nissan

 Dealerships’ liabilities under the Promissory Note, as stated in



                                           10
Case 2:16-cv-07028-JS-ARL Document 89 Filed 12/17/20 Page 11 of 11 PageID #: 1650



 the Order, supra, and in Note 2.3          Accordingly, the Court did not

 err in considering documents extrinsic to the Promissory Note.

                                   CONCLUSION

             For    the   stated    reasons,     Plaintiff’s     motion    for

 reconsideration (ECF No. 84) is DENIED.               The Court renews its

 referral to Judge Lindsay to schedule a settlement and/or discovery

 conference for Plaintiff to discover any additional information

 from Defendant regarding its claims of forgery and the execution

 of the Promissory Note (see Order at 21 n.9).

             The stay entered June 30, 2020 is LIFTED and within

 thirty (30) days of the date of this Order, the parties are to

 submit a joint letter (1) providing the Court with an update as to

 the status of settlement and/or discovery, if any; (2) clarifying

 all    remaining    claims,    crossclaims,     and    counterclaims;     and

 (3) identifying any outstanding substantive or scheduling issues.



                                            SO ORDERED.


                                            /s/_JOANNA SEYBERT    ___
                                            Joanna Seybert, U.S.D.J.

 Dated: December   17 , 2020
        Central Islip, New York




 3 The issue may be more appropriately framed as whether the Court
 erred in considering evidence extrinsic to the Nissan Guaranty.
 However, Plaintiff does not raise this argument and the Court will
 not consider it at this juncture.
                                       11
